IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF KANSAS

IN THE MATTER OF:
Case No. 19-22400
BREAD & BUTTER CONCEPTS, LLC, (Administratively Consolidated)

et al.,

Se 4a _4 4a

Debtors.’ Chapter 11

 

MOTION FOR ORDER AUTHORIZING DEBTORS
TO ENTER INTO MANAGEMENT CONTRACTS

COME NOW Bread & Butter Concepts, LLC ("BBC"), debtor and debtor-in-possession
in Case No. 19-22400, Texaz Crossroads, LLC ("Cherry Hall"), debtor and debtor-in-possession
in Case No. 19-22401, Texaz Table Restaurant of KS, LLC ("Urban Table"), debtor and debtor-
in-possession in Case No. 19-22399, Texaz South Plaza, LLC ("Stock Hill"), debtor and debtor-
in-possession in Case No. 19-22402, and Texaz Plaza Restaurant, LLC ("Gram & Dun"), debtor
and debtor-in-possession in Case No. 19-22403 (and may be collectively referred to herein as
"Debtors"”) and for their Motion for Order Authorizing Debtors to Enter Into Management
Contracts pursuant to 11 U.S.C. §§ 105 and 503 state as follows:

Procedural Background

1. On November 9, 2019 (the "Petition Date"), Debtors filed five separate voluntary
petitions for relief under Chapter 11 of the Bankruptcy Code in this Court (the "Related Cases")
in the United States Bankruptcy Court for the District of Kansas (the "Bankruptcy Court").

2. Each Debtor remains in possession of its assets and continues to operate as

debtor-in-possession in accordance with 11 U.S.C. §§ 1107 and 1108.

 

' TEXAZ CROSSROADS, LLC, dba Cherry Hall, Case No. 19-22401; TEXAZ TABLE RESTAURANT

OF KS, LLC, dba Urban Table, Case No. 19-22399; TEXAZ SOUTH PLAZA, LLC, dba Stock Hill, Case No. 19-22402;
TEXAZ PLAZA RESTAURANT, LLC, dba Gram & Dun, Case No. 19-22043.

* Unless otherwise noted, the use of the term "Debtor" shall refer to each individual debtor comprising the Debtors.

1
12570065. 1 Case 19-22400 Doc#69 Filed 12/05/19 Page1of11
oy An Official Committee of Unsecured Creditors has not yet been appointed in any
of the Related Cases.

4. This is a core proceeding pursuant to 28 U.S.C. §157(2)(A).

5. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334.

6. Venue is proper in this Court pursuant to 28 U.S.C. §1408.

Introduction

te Debtor BBC was founded in 2011 and owns and operates multiple upscale
restaurants in the Kansas City metropolitan area.

8. Debtor Cherry Hall opened in September 2018 and is the event space and catering
arm of BBC’s business. The event space is located in downtown Kansas City, Missouri.

9. Debtor Urban Table opened in July 2011 and is an Italian-American bistro located
in Prairie Village, Kansas.

10. | Debtor Stock Hill opened in December 2016 and is a high-end steakhouse located
on the Country Club Plaza in Kansas City, Missouri.

11. | Debtor Gram & Dun opened in November 2011 and is a venerable modern
restaurant also located on the Country Club Plaza in Kansas City, Missouri.

12. Debtors collectively have over 200 employees and approximately 140 creditors.
Between its different subsidiaries, BBC’s gross sales for Debtors in 2018 exceeded $24.5
million. After the sale of two of the subsidiaries’, BBC’s gross sales for 2019 are projected to be

$12.1 million.

 

3 On February 15, 2019, BBC sold Texaz Restaurants of KS LLC dba BRGR Kitchen + Bar (Prairie Village), Texaz
P&L Restaurants, LLC dba BRGR Kitchen + Bar (Power and Light District), Barhop135, LLC dba BRGR Kitchen
+ Bar (Leawood) and Texaz Taco Restaurant, LLC dba Taco Republic & Catering Vehicle/Taco Truck to Louie’s
Wine Dive Parent, LLC.

2
12570065.1 Case 19-22400 Doc#69 Filed 12/05/19 Page 2of11
Relation of Debtors

13. Each of the Debtors is a legally separate entity. Each of the Debtors are affiliates
of each other pursuant to 11 U.S.C. § 101(2)(B), as each Debtor has common owners which own
or control at least 20% of the voting rights of each Debtor.

Relief Requested

14. By this Motion, the Debtors seek entry of an order authorizing them to enter into
separate management agreements with BBC.

5. Since their inception, Debtors have routinely looked to BBC to supply
management, consulting, advertising, accounting, and other related functions. BBC has no
restaurant or catering business itself, but instead functions solely as the Debtors’ managerial arm.

16. In addition, BBC also takes excess funds from one Debtor and transfers it to
another in order to cover any budgetary shortfalls.

17. Prior to the Petition Date, this arrangement was informal.

18. Debtors desire to formalize the arrangement via execution of certain Management
Agreements, which are attached as Exhibit A.

19. Each Debtor’s respective rights and obligations under the Management
Agreements are of the same nature as those which existed pre-petition. As such, execution of the
Management Agreements likely falls within 11 U.S.C. § 363’s provision excusing Court
approval for transactions within the ordinary course of business. Jn re Dooley's Rainwater
Conditioning, Inc., No. 10-14145, 2013 WL 121657, at *3 (Bankr. D. Kan. Jan. 8, 2013) (test for
whether a transaction is in the ordinary course of business “requires reviewing the debtor's pre-

petition business practices”).

3
12570065.1 Case 19-22400 Doc#69 Filed 12/05/19 Page 3of11
20. Nonetheless, out of an abundance of caution, Debtors seek approval from this
Court to enter into the Management Agreements.

21. | The Management Agreements are necessary to continue operating the Debtors’
businesses through reorganization, as the Agreements memorialize the duties of each Debtor in
the operation and management of each restaurant and vests BBC with the legal authority to act as
the other Debtors’ agent. Moreover, they provide a contractual basis by which to allocate
expenses between the Debtors for the management, advertising, and other services performed by
BBC.

22. To implement the foregoing successfully, the Debtors request that the Court enter
an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)
and that the Debtors have established cause to exclude such relief from the 14-day stay period
under Bankruptcy Rule 6004(h).

23. No prior request for the relief sought in this motion has been made to this or any
other court.

WHEREFORE, the Debtors respectfully request the Court grant this Motion and issue an
Order authorizing them to enter in separate management agreements with BBC in the ordinary

course of their business.

4
eee Case 19-22400 Doc#69 Filed 12/05/19 Page 4 of11
SANDBERG PHOENIX & von GONTARD P.C.

By:

/s/ Sharon L. Stolte
Sharon L. Stolte #14302
Paul D. Sinclair #22799
Brett M. Simon #27150
4600 Madison Avenue, Suite 1000
Kansas City, MO 64112
816-627-5543
816-627-5532 (Fax)
sstolte@sandbergphoenix.com
psinclair@sandbergphoenix.com
bsimon@sandbergphoenix.com
Proposed attorneys for the Debtors

CERTIFICATE OF SERVICE

I hereby certify that the 5" day of December 2019, a true and correct copy of the Motion
for Order Authorizing Debtors to Enter Into Management Contracts and Notice with Opportunity
for Non-Evidentiary Hearing was electronically filed with the Clerk of the Court by using the
CM/ECF system, which sent notification to all parties of interest participating in the CM/ECF
system and copies (without exhibits) were placed in the U.S. Mail, postage prepaid, to the parties
on the attached Master Service List, pursuant to the Order Limiting Notice entered on November

14, 2019 [ECF #33].

12570065.1

/s/ Sharon L. Stolte
Sharon L. Stolte

5

Case 19-22400 Doc#69 Filed 12/05/19 Page5of11
360 COMMERCIAL CLEANING
13827 MACKEY ST
OVERLAND PARK KS 66223

A-1] SEWER & SEPTIC
6370 CARTER ST
MERRIAM, KS 66203

ADVANCED CARPET CARE LLC
1258 HOWELL ST
NIKC MO 64116

ALLEGIANT SERVICE GROUP, INC.
12604 6TH ST
GRANDVIEW MO 64030

ARROWHEAD MEATS
1200 TANEY
NORTH KANSAS CITY MO 64116

AUTOMOBILE INC
405 EL CAMINO REAL BOX 606
MENLO PARK CA 94025

BOARD OF POLICE COMMISSIONERS
1125 LOCUS ST
KANSAS CITY MO 64106

CHEFWORKS
12325 KERRAN ST,
POWAY CA 92064

CLAYTON VALET PARKING, LLC
7533 FORSYTH BLVD.

STEC

CLAYTON MO 63105

MASTER SERVICE LIST

A LOT A CLEAN
416 SE FLEETWAY CIR
LEE'S SUMMIT MO 64081

AARON SHIELDS
7808 MAIN ST.
KANSAS CITY MO 64114

ALPINE-LITHO
8640 TROOST AVENUE
KANSAS CITY MO 64131

AMBROSI
3023 MAIN STREET
KANSAS CITY MO 64108

ARTHUR PARKER
4906 PAGOSA FALLS COURT
KATY TX 77494

AVID
500 SOUTHWEST BLVD
KANSAS CITY MO 64108

CARPENTER & COMPANY
8301 STATE LINE ROAD
SUITE G-A

KANSAS CITY MO 64114

CINTAS
1715 LINN ST
KANSAS CITY MO 64116

COMMERCIAL CAPITAL CO.
8215 MELROSE DRIVE
SUITE 100

OVERLAND PARK KS 66214

Case 19-22400 Doc#69 Filed 12/05/19

A, BOMMARITO WINES
2827 S. BRENTWOOD BLVD
SAINT LOUIS MO 63144

ABSOLUTE SYSTEMS
16657 E 23RD ST

SUITE 346
INDEPENDENCE MO 64055

ALL STATE FIRE EQUIPMENT
1030 WEST 23RD ST

SUITE G

INDEPENDENCE MO 64055

ARCTIC GLAZIERS
930 E 13TH AVE
NKC MO 64116

AT&T
PO BOX 5014
CAROL STREAM IL 60197

BAGEL WORKS
1523 §. 45TH STREET
KANSAS CITY KS 66106

CENTRAL STATES BEVERAGE CO
14220 WYANDOTTE STREET
KANSAS CITY MO 64145

CJ MULTISERVICES
3307 N. PLEASANT ST
INDEPENDENCE MO 64050

COMPLETE CONSTRUCTION
SERVICES

5919 BARTON DRIVE
SHAWNEE KS 66203-2792

Page 6 of 11
CORE BANK
17807 BURKE ST
MAHA NE 68118

OROSSROADS EAST LLC
800 E. 18TH ST
KANSAS CITY MO 64108

DISTRICT COUNSEL

US SMALL BUSINESS
ADMINISTRATION

220 W. DOUGLAS AVE., SUITE 450
WICHITA, KS 67202

DTBP, LLC

1010 WALNUT STREET
SUITE 500

KANSAS CITY MO 64106

ECOLAB FOOD SAFETY
24198 NETWORK PLACE
CHICAGO IL 60673

LSPRESSO TECH
11614 W 90TH STREET
JVERLAND PARK KS 66214

FABULOUS FISH
13560 NW INDUSTRIAL DR
BRIDGETON MO 63044

PIXM YBEER.COM
4328 WALNUT ST
KANSAS CITY MO 64113

GLAZERS
6201 STILLWELL STREET
KANSAS CITY MO 64120

MASTER SERVICE LIST

CORE BANK
12100 W CENTER RD
OMAHA NE 68144

CSI
18330 EDISON AVE
CHESTERFIELD MO 63005

D'JESUS CLEANING
2609 S 52ND ST
KANSAS CITY KS 66106

ECOLAB DISH
24198 NETWORK PLACE
CHICAGO II. 60673

ECOLAB PEST
26252 NETWORK PL
CHICAGO IL 60673-1262

EVERGY
4400 E. FRONT ST
KANSAS CITY MO 64120

FARM TO MARKET
100 EAST 20TH ST
KANSAS CITY MO 64108

FOOD EQUIPMENT REPAIR
1925 MCGEE STREET
KANSAS CITY MO 64108-1827

JOOGLE
8615 NW PRAIRIE VIEW RD
KANSAS CITY MO 64153

Case 19-22400 Doc#69_ Filed 12/05/19

CRITICAL PROTECTION & INVEST.
3031 S. KENDALL DR
INDEPENDENCE MO 64055

DAR PRO
685 ADAMS ST
KANSAS CITY KS 66105

DORMAKABA USA INC
6161 E. 75TH ST
INDIANAPOLIS IN 46250

ECOLAB EQUIPMENT CARE
24673 NETWORK PL
CHICAGO IL 60673

EMPLOYMENT PUBLISHING
175 STRAFFORD AVE

SUITE 1

WAYNE PA 19087

EXCEL LINENS
501 FUNSTON ST
KANSAS CITY MO 66115

FIRE ONE, INC.
3718 ROBINSON PIKE ROAD
GRANDVIEW MO 64030

GASKET GUY KC
10645 WIDMER
LENEXA KS 66215

GREEN GROVE
300 EAST 39TH STREET
KANSAS CITY MO 64111

Page 7 of 11
3RT CORINTH NORTH LLC
350 EAST-WEST HIGHWAY
SUITE 400

SE VHESDA MD 20814

TASELWOOD LANDSCAPES LUC
'O BOX 2191
JLATHE KS 66051

{UMANA

311 W 132ND ST

200

JVERLAND PARK KS 66213

NTERNAL REVENUE SERVICE
>O. BOX 7346
>AILADELPHIA, PA 19101-7346

ICW
PO BOX 219948
KANSAS CITY MO 64121

iV LLC
PO BOX 675001
DETROIT MI 48267

KANSAS CITY WATER SERVICES
PO BOX 807045
KANSAS CITY MO 64180

Xx ANSAS DEPARTMENT OF LABOR
AYUN: LEGAL SERVICES

401 SW TOPEKA BLVD.

TOPEKA, KS 66603-3182

KANSAS RESTAURANT AND
HOSPITALITY ASSOC

3500 N ROCK RD

BLDG 1300

WICHITA KS 67226

MASTER SERVICE LIST

GRI CORINTH SQUARE NORTH, LLC
SUCCESS IN INTEREST TO CSN

PO BOX 664001

DALLAS TX 75266

HNEARTLAND PLUMBING, INC
800 S CREEKSIDE DR
GARDNER KS 66030

IBS MIDWEST
3913 SLYNN CT
INDEPENDENCE MO 64055

JANSSEN GLASS
4949 HADLEY AVE
OVERLAND PARK KS 66203

JEAN ROBERTS
3760 CARLON
HOUSTON TX 77005

KALDI'S COFFEE
3983 GRATIOT
ST. LOUIS MO 63110

KANSAS DEPARTMENT OF
COMMERCE

ATTN: LEGAL DEPARTMENT
1000 SW JACKSON, STE 100
TOPEKA, KS 66612-1354

KANSAS DEPARTMENT OF REVENUE
PO BOX 758572
TOPEKA KS 66675

KC CUSTOM WINDOW FASHIONS INC
11511 WORNALL RD
KANSAS CITY MO 64114

HALPERNS
4685 WELCOME ALL RD
COLLEGE PARK GA 30349

HOCKENBERGS
14603 WEST 112TH STREET
LENEXA KS 66215-4096

ICE MASTERS
6218 MELROSE
SHAWNEE KS 66203

JASON ROMERO

PLATFORM VENTURES

4220 SHAWNEE MISSION PKWY,
200B

MISSION KS 66205

JIM'S LOCK & SAFE
2005 NORTH 77TH STREET
KANSAS CITY KS 66109

KANSAS CITY BUSINESS JOURNAL
1100 MAIN STREET

SUITE 2450

KANSAS CITY MO 64105

KANSAS DEPARTMENT OF HEALTH
AND ENVIRONMENT

OFFICE OF LEGAL SERVICES

1000 SW JACKSON, STE 560
TOPEKA, KS 66612-1368

KANSAS GAS
1421 N3RDST
KANSAS CITY MO 64120

KC WATER SERVICE
PO BOX 807045
KANSAS CITY MO 64180

Case 19-22400 Doc#69 Filed 12/05/19 Page 8ofi11
.CMO CITY TREASURER
‘-EVENUE DIVISION

'‘O BOX 804107

LANSAS CITY MO 64180

CELLER FIRE & SAFETY

138 KANSAS AVE.

LPTN: ACCOUNTING DEPT.
LANSAS CITY KS 66105

AZ, PARKING

i2445 COLLECTION CENTER DR.

SHICAGO IL, 60693-0324

~OHR DISTRIBUTING CO.
100 S. STH STREET
SP. LOUIS MO 63104

V3 VENTURES LLC
22235 WEST 66TH STREET
SHLAWNEE KS 66226

VED-AMERICA GOURMET INC
11500 WEST 90TH STREET
OVERLAND PARK KS 66214

MREM BOT PROPERTY
PO BOX 310687
DES MOINES IA 50331

NEW YORK TIMES
620 EIGHT AVENUE
NEW YORK NY 10018

PT GROUP INC.
13605 W 96TH TERRACE
LENEXA KS 66215

MASTER SERVICE LIST

KCMO HEALTH DEPARTMENT
2400 TROOST AVE SUITE 3200
KANSAS CITY MO 64108

KELLY CONWELL
4304 OAK APTIS
KANSAS CITY MO 64111

LIBERTY FRUIT
1247 ARGENTINE BOULEVARD
KANSAS CITY KS 66105-1508

LONGWIRE
15393 S WIDMER ST
OLATHE KS 66062

MARKONE ELECTRIC COMPANY,
INC.

1414 GENESSEE

KANSAS CITY MO 64102

MISSING INGREDIENT
2131 WASHINGTON ST STE B
KANSAS CITY MO 64108

NBKC BANK
10700 NALL AVE.
LEAWOOD KS 66211

OFFICE OF UNITED STATES ATTORNEY
ROBERT J. DOLE U.S. COURTHOUSE
500 STATE AVE, STE 360

KANSAS CITY, KS 66101

PARK IT
1712 MAIN ST. SUITE 371
KANSAS CITY MO 64108

Case 19-22400 Doc#69 Filed 12/05/19

KCP&L
4400 E FRONT ST
KANSAS CITY MO 64180

LARGEPRINTING.COM
6633 TROOST AVE
KANSAS CITY MO 64131

LOCAL PIG
2618 GUINOTTE AVE
KANSAS CITY MO 64120

M&H GAS
4230 WASHINGTON AVENUE
INDEPENDENCE MO 64055

METRO MEDIA

4210 SHAWNEE MISSION PKWY
SUITE 314A

FAIRWAY KS 66205

MISSOURI DEPARTMENT OF LABOR
TAXATION DIVISION

PO BOX 3360

JEFFERSON CITY MO 65105

NE JOHNSON COUNTY CHAMBER
5800 FOXRIBDGE DR.

STE 100

MISSION KS 66202

OUTFRONT MEDIA
405 LEXINGTON AVE
NEW YORK Ny 10174

PAYCOM PAYROLL, LLC DBA
PAYCOM

7501 W MEMORIAL RD
OKLAHOMA CITY OK 73142

Page 9 of 11
TH, VAN HAITSMA
370 MILLWOOD DR. NE
‘ELMONT MI 49306

OWER UP ELECTRIC, LLC
818 NOLAND RD
ILAWNEE KS 66216-1661

L\APID SOLUTIONS
© BOX 4102
YVERLAND PARK KS 66204

2OZIER ELECTRIC
608 SW JEFFERSON
JEE'S SUMMIT MO 64081

SEATTLE FISH CO.
1300 N. MATTOX RD
UVERSIDE MO 64150

SLICE & SPICE
19095 W 199TH ST
SPRINGHILL KS 66083

SPIRE
ORAWER 2
SAINT LOUIS MO 63171

3UN LIFE FINANCIAL
2323 GRAND BLVD
KANSAS CITY MO 64108

LEMP-CON
15670 S KEELER STREET
OLATHE KS 66062

MASTER SERVICE LIST

PINNACLE IMPORTS KC
2001 PENNSYLVANIA AVENUE
KANSAS CITY MO 64108

PRIDE CLEANERS
13613 S. US 71 HWY
GRANDVIEW MO 64030

REDLINE AUTO FIRE SPRINKLER
1111 SW 28TH STREET
BILUE SPRINGS MO 64015

RPS TACOS, LLC

RUIZ, LILIANA

6426 E 14ST

KANSAS CITY MO 64126

SEEN MERCH
5024 HADLEY AVE
SHAWNEE KS 66203

SOUND PRODUCTS
1365 N WINCHESTER ST
OLATHE KS 64108

STANLEY STEAMER
P.O, BOX 205819
DALLAS TX 75320

SYSCO KANSAS CITY INC
1915 KANSAS CITY ROAD
PO BOX 820

OLATHE KS 66061-0820

THE TAUBMAN COMPANY, LLC
4650 BROADWAY
KANSAS CITY, MO 64112

Case 19-22400 Doc#69 Filed 12/05/19

POINTE BLANK
668 N. 447TH ST.
STE. 210W
PHOENIX AZ 85008

PROFESSIONAL CLEANING
511 SE BROWMFIELD DRIVE
LEE'S SUMMIT MO 64063

REPUTATION.COM INC.
1400A SEAPORT BLVD
#401

REDWOOD CA 94063

RR SERVICE
505 EAST 220TH ST
BELTON MO 64012

SERVICE CALL LLC
1118 N.W. SOUTE SHORE DR.
LAKE WAUKOMIS MO 64151

SPECTRUM
550 WESTPORT ROAD
KANSAS CITY MO 64111

SUMNER GROUP DBA DATAMAX OF
KC

PO BOX 2222

SAINT LOUIS MO 63109

TEC-LARM FIRE SYSTEMS
15011 W 147TIE ST
OLATHE KS 66062

THOU MAYEST COFFEE ROASTERS
12641 ANTIOCH RD

SUITE 1009

OVERLAND PARK KS 66213

Page 10 of 11
‘RADEMARK WINES
25 W. PACIFIC AVE.
YVEBSTER GROVE MO 63119

JLT RA-CHEM INC
043 FLINT ST
LENEXA KS 66214

JLTRAVAC SERVICES
415 WEST 29TH STREET
CANSAS CITY MO 64108

JS FOODS
16805 COLLEGE BLVD
UENEXA KS 66219

VINTEGRITY
1689 N, TOPPING AVE
KANSAS CITY MO 64120

WATTS UP
9320 JOHNSON DRIVE
SHAWNEE KS 66203

MASTER SERVICE LIST

U.S. DEPT. OF HEALTH AND HUMAN
SERVICES

OFFICE OF THE GENERAL COUNSEL
601 E, 12TH STREET, ROOM N1800
KANSAS CITY, KS 64106

ULTRAPOM EVENT RENTAL
3175 TERRACE STREET
KANSAS CITY MO 64111

UNITED BEV
1903 WOODLAND AVE
KANSAS CITY MO 64141

US SMALL BUSINESS ADMIN
KC DISTRICT OFFICE

1000 WALNUT ST., SUITE 500
KANSAS CITY MO 64106

WASTE MANAGEMENT
8301 INDIANA AVE
KANSAS CITY MO 64132

ABBOTT PROPERTIES

JODY R. GONDRING

4010 WASHINGTON ST STE 100
KANSAS CITY, MO 64111

6

ULINE
12575 ULINE DRIVE
PLEASANT PRAIRIE WI 53158

ULTRASOURCE LLC
1414 WEST 29TH STREET
KANSAS CITY MO 64108

US ASSURE
PO BOX 10197
JACKSONVILLE FL 32247-0197

VEND LEASE COMPANY INC.
8100 SANDPIPER CIRCLE SUITE 300
NOTTINGHAM MD 21236

WATER ONE
10747 RENNER RD
LENEXA KS 66219

MISSOURI DEPT OF REVENUL
BANKR UNIT - SUSAN LISSANT
PO BOX 475

JEFFERSON CITY, MO 65105

Case 19-22400 Doc#69 Filed 12/05/19 Page 11 of 11
